The record in this cause having been considered by the Court, and the foregoing opinion prepared under Chapter 14553, Acts of 1929, adopted by the Court as its opinion, it is considered, ordered and decreed by the *Page 827 
Court that the order of the chancellor be and the same is hereby reversed with directions to enter an order determining what articles removed from the building were fixtures within the contemplation of the law and covered by the mortgage; and upon such finding to direct that those articles which are so found subject to the mortgage, if any, be returned to the general master for disposition according to law, and that those articles not coming under said designation be retained by the appellee, Chas. Walder.
TERRELL, C. J., and WHITFIELD, ELLIS, STRUM, BROWN and BUFORD, J. J., concur.